DETAILED ACTION
Claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first acquirer” in claim 1
“second acquirer” in claim 1
Applicant’s Specification explains the following:
“The acquirer 220, the usage manager 230, the information processor 240, the reward manage 250, and the authentication manager 260 are each realized by a processor such as a CPU executing a program (software) stored in a storage device. Some or all of these functional components may be realized by hardware such as an LSI, an ASIC, or an FPGA or may be realized by hardware and software in cooperation.” (Spec: p. 8: 6-10)
“The acquirer 220 includes, for example, a first acquirer 222 and a second acquirer 224.” (Spec: p. 8: 18-19)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 refers to a “proposer” in line 2. It is not clear what the metes and bounds of a “proposer” are. For examination purposes, the recited “proposer” will be interpreted as a “processor.” Claim 8 depends from claim 7 and inherits this rejection.
Claim 10 recites a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform the recited functions. It is not clear if claim 10 is meant to recite an apparatus or an article of manufacture. The “configured to” language is suggestive of an apparatus; however, the remaining language in the preamble is suggested of an article of manufacture since there is a computer program that is to be executed by a computer. If meant to be an article of manufacture, then the phrase “is configured to” should be amended to more positively recite that the non-transitory computer-readable storage medium actively stores the computer program. 
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to scheduling use of a charging station and offering a reward to a person who grants permission to use the charging station, without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-8), Process (claim 9) Article of Manufacture (claim 10)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite:
[Claim 1]	acquiring a usage request regarding use of a charging facility for charging a battery mounted in a vehicle of a first user;
	acquiring permission information indicating permission of the usage request of a second user who is authorized to use the charging facility in a time zone associated with a desired time zone included in the usage request; and
	giving the second user a reward for the permission on the basis of the usage request acquired and the permission information acquired.
[Claim 2]	acquiring a reward from the first user and giving the acquired reward to the second user.
[Claim 3]	setting the reward acquired from the first user and the reward given to the second user to be equivalent.
[Claim 4]	determining a reward to be given to the second user on the basis of a length of a time zone during which the first user desires to use the charging facility defined in the usage request.
[Claim 5]	wherein the permission information includes a condition for the permission, and giving a reward to the second user on the basis of the condition for the permission.
[Claim 6]	wherein the condition for the permission is one or both of the usage time of the charging facility and the reward.
[Claim 7]	when the first acquirer has acquired the usage request, acquiring a charging facility to be recommended to the second user on the basis of the usage request and transmitting information on the acquired charging facility to the second user.
[Claim 8]	wherein the charging facility to be recommended to the second user is a charging facility which the second user is able to move to within a  predetermined time from a current location of the second user or which is present within a predetermined distance from the current location and which the second user is able to use after arriving at the charging facility.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to managing relations among human users to schedule a time for vehicle charging and providing an incentive to provide access to a charging station, which are examples of managing human relationships and interactions, business relations, and marketing (i.e., organizing human activity).
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include an information processing device comprising a first acquirer, a second acquirer, a processor, and terminal devices. The process claim includes a computer and terminal devices. The article of manufacture claim includes a non-transitory computer-readable storage medium and a computer program to be executed by a computer. 
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: p. 7: 6 – p. 8: 17).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 
Goei (US 2019/0255963).

[Claim 1]	Goei discloses an information processing device comprising:
a first acquirer configured to acquire a usage request regarding use of a charging
facility for charging a battery mounted in a vehicle from a terminal device of a first user (¶¶ 31, 35);
	a second acquirer configured to acquire permission information indicating
permission of the usage request from a terminal device of a second user who is
authorized to use the charging facility in a time zone associated with a desired time zone included in the usage request (¶¶ 32, 34-35, 38, 48-49, 51, 54, 64, 74-75, 78, 83; abstract, ¶¶ 72-74 – Charging can be scheduled during a particular period of time; ¶ 96 – There is a reservation period and it can expire); and
	a processor configured to give the second user a reward for the permission on
the basis of the usage request acquired by the first acquirer and the permission
information acquired by the second acquirer (¶¶ 33-36, 44, 49, 79 – Payment for use of a charging station by the vehicle owner to the charging station owner is a reward).
[Claim 2]	Goei discloses wherein the processor is configured to acquire a reward from the first user and give the acquired reward to the second user (¶¶ 33-36, 44, 49, 79 – Payment for use of a charging station by the vehicle owner to the charging station owner is a reward).
[Claim 3]	Goei discloses wherein the processor is configured to set the reward acquired from the first user and the reward given to the second user to be equivalent (¶¶ 33-36, 44, 49, 79 – Payment for use of a charging station by the vehicle owner to the charging station owner is a reward; ¶ 28 – A designated fee may be charged; ¶ 64 – Even if a vendor only receives a predetermined portion of a fee charged to a user, that is still the reward portion of payment from the first user and it is equivalent to the reward portion given to the second user).
[Claim 4]	Goei discloses wherein the processor is configured to determine a reward to be given to the second user on the basis of a length of a time zone during which the first user desires to use the charging facility defined in the usage request (¶¶ 44, 79).
[Claim 5]	Goei discloses wherein the permission information includes a condition for the permission, and the processor is configured to give a reward to the second user on the basis of the condition for the permission (¶¶ 44, 79; ¶¶ 57, 63 – A different rate may be billed based on the charging speed).
[Claim 6]	Goei discloses wherein the condition for the permission is one or both of the usage time of the charging facility and the reward (¶¶ 44, 79; ¶¶ 57, 63 – A different rate may be billed based on the charging speed).
[Claim 7]	Goei discloses a proposer configured to, when the first acquirer has acquired the usage request, acquire a charging facility to be recommended to the second user on the basis of the usage request and transmit information on the acquired charging facility to the terminal device of the second user (¶¶ 32, 34, 37-38, 54, 64, 74-75, 78, 83).
[Claim 8]	Goei discloses wherein the charging facility to be recommended to the second user is a charging facility which the second user is able to move to within a predetermined time from a current location of the second user or which is present within a predetermined distance from the current location and which the second user is able to use after arriving at the charging facility (¶¶ 37-38, 52-53, 74).
[Claim 9]	Claim 9 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goei discloses a computer platform to perform the disclosed functions (fig. 1, ¶ 32).
[Claim 10]	Claim 10 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goei discloses a non-transitory computer-readable storage medium that is configured to store a computer program to be executed by a computer to perform the disclosed functions (fig. 1, ¶ 32).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakuma et al. (US 2019/0139161) – Discloses a charging reservation system and method in which a reservation quota may be transferred.
	Wilding et al. (US 2019/0202315) -- Assigns motor vehicles to charging stations.
	Faye et al. (US 2016/0200208) – Discloses a system and method for charging an electric vehicle.
	Wild et al. (US 2015/0224888) – Pre-authorizes payment for an electric charging session, maps out information regarding charging stations, and incentivizes charger owners to become providers of their charging stations with rewards.
	Manfield et al. (US 2015/0032661) – Scores charging stations used by electric vehicles.
	Goei (US 2019/0351783) – Discloses a mobile electric vehicle charging station system.
Goei (US 2017/0282736) – Discloses an automated system and method for managing and providing a network of charging stations.
	Hasegawa (JP-2019087087-A) -- Discloses a charging reservation server and method for electric vehicles.
	Katanoda (JP-2018049447-A) – Discloses a charging reservation system.
	Shimomura (WO 2014/118852 A1) – Discloses a server for managing reservations at charging facilities.
	Hou et al. "Bidding for Preferred Timing: An Auction Design for Electric Vehicle Charging Station Scheduling," in IEEE Transactions on Intelligent Transportation Systems, vol. 21, no. 8, pp. 3332-3343, Aug. 2020, doi: 10.1109/TITS.2019.2926336 – Allows for electric vehicle users to bid to reserve charging time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683